DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendment has overcome the previously applied 35 USC 112(a) rejections.
Applicant’s amendment has removed the 35 USC 112(f) limitation and therefore as overcome the 35 USC 112b rejections stemming from the 112f interpretation.
Applicant’s amendments have overcome the previously applied 35 USC 112 b rejections.
Applicant’s amendment has overcome the previously applied 35 USC 102 rejection with respect to Giftakis et al. (2013/0218232) since Giftakis does not disclose utilizing at least one of a patient location, sensed galvanic skin response, a weather forecast or environmental reporting. Giftakis instead discloses relying on parameters such as heart rate, blood pressure, sleep state, etc.
Applicant’s amendment has not overcome the 35 USC 102 rejection of the claims with respect to Srivastava since Srivastava discloses the use of weather, for instance, as an input for neurostimulation control.
Applicant's amendment and arguments filed 11/23/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. 
Claim 1 as currently presented states “a programming device configured to…control the delivery of the neurostimulation from the stimulation device according to a selected neurostimulation program…”. The limitations following the phrase “…the programming device including…a program selection circuit configured to…” concludes with the step of presenting “a recommendation using the user interface based on the selected neurostimulation program…”. Due to the current wording of the claim, the programming device is only configured to (i.e. capable of) controlling delivery of neurostimulation but is not actually required to since the executed steps of the program selection circuit only require a recommendation to be provided. The controlling of stimulation as presently claimed is only an intended use and not actually a function that is required to be carried out by the programming/configuration of the program selection circuit (i.e. the processor of the system). To give the application of stimulation more weight, the claim would need to state that the program selection circuit, after presenting a recommendation, delivers neurostimulation to the patient based off of the user command responding to the recommendation using the user interface.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 includes the amendment “controlling the delivery of the neurostimulation from the stimulation device according the a…”. It would appear that this is intended to read as “according to a…”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, the limitation of receiving environmental and biopsychosocial factors; selecting a neurostimulation program based on the factors; presenting a recommendation; and receiving user feedback based on the recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a programming device” having a “user interface” and “a program selection circuit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “a programming device” having a “user interface” and “a program selection circuit” language, “receiving”, “selecting”, “presenting” and again “receiving”  in the context of this claim encompasses the reviewing of data printouts on paper or a screen; mentally selecting from a list of programs (or marking a selection on a printout or paper); verbally recommending to a user the selected program; and hearing feedback from the user. The newly added “controlling therapy” limitation is not tied or connected to the user selection based on a  recommendation and therefore does not effectively close the loop among the steps the gathering of data, presentation of data/a recommendation, and receipt of user input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a programming device” having a “user interface” and “a program selection circuit”. The components are recited at a high-level of generality (i.e., as a generic processor/circuit performing a generic computer function of receiving and processing data for display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a programming device” having a “user interface” and “a program selection circuit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 11 and 20 follow the same fact pattern above and the dependent claims 2-10 and 12-19 do not contain limitations that integrate the abstract idea into a practical application or the provide significantly more than the abstract idea itself.
As noted in the Response to Argument’s above, Applicant needs to receive the user input in response to the presented recommendation and apply therapy base doff of 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 state “establishing a relationship between a plurality of neurostimulation programs stored in the programming device and life factor information to be received by the programming device…”(emphasis added). It is unclear how a relationship between data stored in a programming device and data yet to be received by the programming device can be established.
Further adding confusion in Claim 13 is the limitation “…establishing the relationship comprises establishing a relationship between the plurality of neurostimulation programs and one or more life factor metrics, and further comprising generating the one or more life factor metrics based on the received life factor 
Claims 12, and 14-19 are rejected as being dependent on indefinite claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Srivastava et al. (2018/0193652).
Regarding Claims 1, 5, 7, 10, 11, 13, 15, 16 and 18-20, Srivastava discloses a system for controlling delivery of neurostimulation to a patient comprising a 
biopsychosocial (i.e. emotional state using facial features, voice, etc., Abstract; par. [0008, 0046, 0076)). The environmental data is used to generate a pain score that is then mapped to stimulation parameters (e.g. a relationship between pain scores and therapy parameters is established) such that different pain scores as compared to a threshold cause the system to change therapy parameters, electrode configurations etc. (par. [0078-0080]), wherein each different combination of electrodes and parameters can be considered new programs. These therapy parameters can be presented in the form of recommendations to a user of the programming device wherein the user can provide input to confirm, edit or reject the recommendations (par. [0084]).
With regards to Claim 2, Srivastava discloses an implantable device 110 has the stimulation device (Fig. 1).
In regards to Claims 3, 4 and 14, Srivastava discloses associating a range of the life factor information with specific programs so that when a range threshold is met, that particular program is selected (par. [0102, 0106]).
Regarding Claim 6, Srivastava discloses detecting temperature (par. [0076]).
With regards to Claims 8 and 17, Srivastava discloses receiving patient input regarding medical information/history (par. [0089]).
With regards to Claim 9, Srivastava discloses receiving patient input regarding an emotional state, e.g. such as in response to the question “how are you feeling today?” (par. [0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2018/0193652) in view of Kuala et al. (2016/0361543). Srivastava discloses an external programmer that communicates with an implantable stimulation device to control therapy but fails to disclose that the programming device is a smartphone. However, Kuala discloses that a programmer used for stimulation control and feedback to applied stimulation can be implemented on a smartphone with a dedicated app (par.  [0112]) for  the purpose of enhancing feedback capability as well as accessibility to programming devices due to the wide-spread use of smartphones.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792